 1   DICKINSON WRIGHT PLLC
     BRIAN R. IRVINE
 2   Nevada Bar No. 7758
     JUSTIN J. BUSTOS
 3   Nevada Bar No. 10320
     100 West Liberty St. Suite 940
 4   Reno, NV 89501
     Tel: (775) 343-7500
 5   Fax: (844) 670-6009
     birvine@dickinsonwright.com
 6   jbustos@dickinsonwright.com
 7   Attorneys for Plaintiffs Daniel Harrington,
     Pamella Harrington,and Nightwatch
 8   Marine, LLC in Case No. 3:18-cv-00028
 9                               UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11
     DANIEL HARRINGTON, an individual;              Case No.: 3:18-cv-00028-WGC
12   PAMELLA HARRINGTON, an individual;
     and NIGHTWATCH MARINE, LLC, a                  Case No.: 3:18-cv-00104-WGC
13   Nevada limited liability company,
                                                    STIPULATION AND ORDER TO EXTEND
14                 Plaintiffs,                       TIME TO FILE RESPONSE TO MOTION
                                                         TO CONSOLIDATE CASE NO.
15          vs.                                            3:18-CV-00028-WGC AND
16   DAVID TACKETT, an individual,                     CASE NO. 3:18-CV-00104-WGC

17                 Defendant.                                  [FIRST REQUEST]

18   NO. 8 MINE, LLC,

19                 Plaintiff,

20          vs.

21   THE ELJEN GROUP, LLC, ELVEN E.
     JENNINGS, JACK ELKINS, FRANK LENTE,
22   and STEVEN HARPER,

23             Defendants.
     AND RELATED CROSS ACTIONS
24

25          DANIEL HARRINGTON, PAMELLA HARRINGTON, and NIGHTWATCH MARINE,
26   LLC (collectively, the “Harringtons”), Plaintiffs in Case No. 3:18-cv-00028; DAVID TACKETT,
27   Defendant in Case No. 3:18-cv-00028 and Counterdefendant/Third-Party Defendant in Case No.
28   3:18-cv-00104; NO. 8 MINE, LLC, Plaintiff/Counterdefendant in Case No. 3:18-cv-00104; and


                                                   -1-
 1   THE ELJEN GROUP, LLC, ELVEN E. JENNINGS, JACK ELKINS, FRANK LENTE, and
 2   STEVE HARPER, Defendants/Counterplaintiffs/Third-Party Plaintiffs in Case No. 3:18-cv-
 3   00104, by and through their respective attorneys of record, hereby submit this Stipulation to
 4   Extend Time to File Response to the Motion to Consolidate Case No. 3:18-cv-00028-WGC and
 5   Case No. 3:18-cv-00104-WGC.
 6          The Motion to Consolidate [ECF 56 in Case No. 3:18-cv-00028 and ECF 81 in Case No.
 7   3:18-cv-00104] was filed on March 29, 2019 and pursuant to LR 7-2(b), the last day to file a
 8   response to the Motion is April 12, 2019. The parties stipulate that the Harringtons shall have to
 9   and including May 31, 2019 in which to file a response to the Motion to Consolidate. The parties
10   to both cases are in the process of scheduling a global mediation in mid-May of 2019 in an
11   attempt to resolve both cases. This extension is agreed to for the convenience of the parties and
12   their counsel and not for any purpose of delay.
13          Dated this 12th day of April, 2019.
14

15
       /s/ Brian R. Irvine                                 /s/ Jeffrey B. Setness
16   BRIAN R. IRVINE                                     Jeffrey B. Setness
     Nevada Bar No. 7758                                 FABIAN VANCOTT
17   JUSTIN J. BUSTOS                                    411 East Bonneville Avenue, Suite 400
     Nevada Bar No. 10320                                Las Vegas, Nevada 89101
18   DICKINSON WRIGHT PLLC                               jsetness@fabianvancott.com
     100 West Liberty St. Suite 940
19   Reno, NV 89501                                      Attorneys for David Tackett and No. 8 Mine,
                                                         LLC
20   Attorneys for Daniel Harrington, Pamella
     Harrington, and Nightwatch Marine, LLC
21

22

23

24

25

26

27

28


                                                       -2-
 1

 2     /s/ Michael Carrico
     Michael Carrico
 3   SMIDT, REIST & KELEHER
     4811A Hardware Dr. NW, Suite 4
 4   Albuquerque, New Mexico 87109
     mcarrico@srklawnm.com
 5
     Dane W. Anderson
 6   WOODBURN ANDWEDGE
     6100 Neil Road, Suite 500
 7   Reno, Nevada 89511
     danderson@woodburnandwedge.com
 8
     Attorneys for The Eljen Group,LLC, Elven E.
 9   Jennings, Jack Elkins, Franke Lente and Steve
     Harper
10

11                                               IT IS SO ORDERED.
12

13                                               UNITED STATES MAGISTRATE JUDGE
14                                               DATED: April 15, 2019
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                -3-
